Citation Nr: 0119314	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-06 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
additional VA compensation payments for a dependent child in 
the amount of $1,578.00.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the 
Committee on Waivers and Compromises (Committee) of the RO.


FINDINGS OF FACT

1.  An overpayment of VA compensation benefits was created, 
because the veteran received compensation benefits for his 
child while the child was in receipt of education benefits 
under Chapter 35, Title 38 U.S.C.A.

2.  The overpayment was not due to fraud, misrepresentation 
or bad faith on the part of the veteran.

3.  Since the veteran's child is or was being paid Chapter 35 
benefits, the recovery of the overpayment would not defeat 
the purpose of paying benefits by nullifying the objective 
for which the benefits were intended, namely, payment of 
additional compensation on the basis of the veteran's 
children's educational pursuits.

4.  Waiver of recovery of the overpayment would constitute an 
unjust enrichment to the veteran by essentially paying the 
same benefit twice.

5.  The evidence does not show that the veteran incurred a 
legal obligation or changed his position to his detriment in 
reliance upon the receipt of VA benefits.

6.  Collection of the overpayment would cause undue hardship 
to the veteran as it would endanger his ability to provide 
for basic necessities.

7.  The elements of equity and good conscience which are in 
the veteran's favor, along with the elements of fault and 
hardship, outweigh those elements of equity and good 
conscience which are not in the veteran's favor.

8.  Recovery of the amount of the overpayment in this case, 
$1,578.00 would be against equity and good conscience.


CONCLUSION OF LAW

The overpayment of additional VA compensation benefits in the 
amount of $1,578.00 is waived.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
2099 (2000) (to be codified as amended at 38 U.S.C. § 5107);  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran served on active duty from 
October 1966 to December 1968.  In a December 1993 rating 
decision, the RO granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 30 percent 
rating, effective March 10, 1992.  Enclosed with the 
notification letter of the aforementioned rating decision was 
VA Form 21-8764 which notified the veteran that veterans 
having a 30 percent or more service-connected disorder may be 
entitled to additional compensation benefits for a spouse and 
unmarried children of a certain age.  It further informed him 
that his payments could be affected by a change in the status 
of his dependents, of which he must promptly advise VA.  The 
veteran submitted the necessary documentation and was granted 
additional compensation for his spouse and his son.  The 
veteran appealed for a higher rating and by rating decision 
of October 1994, the veteran's PTSD was assigned an increased 
50 percent evaluation, effective June 17, 1994.

In June 1995, via a VA Form 21-674C, the veteran advised VA 
that his son would be attending college the following Fall 
semester.  The veteran's additional compensation benefits for 
his son were continued because he was still in school. 
Otherwise, the veteran's benefits for his son would have 
terminated when he attained 18 years of age.  In an August 
1995 letter, the veteran was advised of various changes in 
his compensation benefits and was advised that he was 
receiving benefits for his son.  The veteran was advised to 
notify VA of any changes in the status of his dependent.

By rating decision of October 1995, the RO granted an 
increased 100 percent schedular rating for the veteran's 
PTSD.  Basic eligibility for Dependents' Education Assistance 
under Chapter 35 was denied on the basis that the veteran had 
not been shown to have a permanent and total service-
connected disability.

By rating decision of March 1998, the RO continued the 100 
percent schedular rating for PTSD and granted basic 
eligibility to Dependents' Educational Assistance from 
December 18, 1997.

In a letter of August 18, 1998, the RO proposed to reduce the 
veteran's compensation payments because evidence had been 
received that the veteran's son was receiving Dependents' 
Educational Assistance benefits under Chapter 35.  In a 
September 1998 reply, the veteran indicated that he agreed 
with the proposed reduction in compensation payments.  He 
stated that he did not know he was required to report 
anything until he received the August 1998 letter.  As such, 
he indicated that he did not believe he was responsible for 
the overpayment and requested that an immediate adjustment be 
implemented to avoid any additional overpayment.

According to information in the claims file, the RO 
maintained that the veteran's son applied for, and was 
awarded, Chapter 35 benefits in January 1998.  Appellate 
review of the claims folder reveals an application for 
Dependents' Educational Assistance (VA Form 22-5490) which 
was completed by the veteran's son in April 1998.  The 
application was not signed by the veteran.  A May 1998 letter 
to the veteran's son advised him that he had been awarded a 
certificate of eligibility for Chapter 35 benefits.  He was 
informed that the effective date of his eligibility would be 
either the effective date of the rating (December 18, 1997) 
or the date of notification (April 2, 1998), whichever date 
was more advantageous to the veteran's son.  The veteran's 
son was requested to select the preferred effective date; the 
veteran's son did not reply to this request and the RO 
selected the earlier date of December 18, 1997, because it 
was more advantageous to the veteran's son.  There is no 
dispute that VA paid both the Chapter 35 benefits for the 
veteran's son at the same time that the additional 
compensation benefits for that child were being paid to the 
veteran.  This was an improper duplication in payment of VA 
educational benefits.  When this duplication was discovered, 
VA retroactively terminated payments of the additional 
compensation benefits being paid to the veteran for his son. 
This action resulted in the overpayment in the original 
amount of $1,578.00.

The veteran requested a waiver of the recovery of this 
overpayment of VA compensation benefits.  He maintained that 
he had no way of knowing that he should have taken his son 
off as a dependent in December 1997 because he did not know 
that basic eligibility to Dependent' Education Assistance 
under Chapter 35 would be granted in the March 1998 rating 
decision with an effective date of December 1997.  He noted 
that his son had not applied for Chapter 35 benefits until 
April 10, 1998, when he mailed his application form to the 
Buffalo, New York, RO.  The veteran stated that he was 
unaware he was receiving duplicate benefits because his son 
did not receive a check until sometime after April 1998.  The 
veteran also maintains that it would create a significant 
hardship for him and his family if he were required to repay 
the overpayment.

In a December 1998 decision, the Committee considered the 
veteran's claim for waiver.  The Committee made a specific 
determination that there was no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue.  The Board agrees with this 
determination.  However, the Committee further determined 
that recovery of the overpayment of VA compensation benefits 
would not be against equity and good conscience.  The 
Committee determined that the veteran was properly notified 
of the reporting requirements and should have been aware of 
these reporting requirements.  In addition, the Committee 
found that the other elements of equity and good conscience 
were not in the veteran's favor.  Specifically, the veteran 
had numerous other outstanding debts on which he was making 
payments; the Committee concluded that the veteran would be 
unjustly enriched if recovery of the overpayment was waived.

As noted, the Board agrees that there is no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  In 
cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, waiver is not precluded pursuant to 
38 U.S.C.A. § 5302(a) (West 1991).  In order to dispose of 
the matter on appeal, the Board must determine whether 
recovery of the indebtedness would be against equity and good 
conscience, thereby permitting waiver under 38 U.S.C.A. 
§ 5302(a) (West 1991) and 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2000).  The pertinent regulation in this case provides that 
the standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a) 
(2000).  The elements of equity and good conscience are as 
follows: (1) fault of debtor, where actions of the debtor 
contribute to creation of the debt; (2) balancing of faults, 
weighing fault of debtor against VA fault; (3) undue 
hardship, whether collection would deprive debtor or family 
of basic necessities; (4) defeat the purpose, whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended; (5) unjust 
enrichment, failure to make restitution would result in 
unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The veteran has essentially 
argued that VA was solely at fault with regard to the 
duplicate payments.  Sole administrative error connotes that 
the veteran neither had knowledge of nor should have been 
aware of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b)(9)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) (2000).  
In this case, the veteran was not totally without fault in 
the creation of the overpayment of compensation because he 
was notified that he was still receiving additional 
compensation for his son who was enrolled in the Chapter 35 
program.  He should have been aware that those payments were 
separate from the Chapter 35 benefits that were also to be 
paid.  However, that being noted, VA was by far more 
responsible for the creation of the overpayment.  First of 
all, VA continued to pay the veteran both the additional 
compensation benefits based on the child's status as being 
enrolled in school, while, at the same time, paying that 
child Chapter 35 benefits.  Second, the notification letter 
sent to the veteran which did, technically speaking, inform 
him that he was still receiving additional compensation 
benefits based on his son's status as being enrolled in 
school, was unclear at best.  It is reasonable to believe 
that the veteran thought that VA references to compensation 
benefits were actually reflecting proper payments by VA for 
benefits for his son.  Thirdly, the veteran did in fact 
timely notify VA of all of the changes in the status of his 
dependents.  He clearly was not trying to conceal the fact 
that his son was receiving Chapter 35 benefits.  As soon as 
he received the August 1998 letter from the RO, he responded 
and requested an immediate adjustment in his benefits to 
prevent any further overpayment.  Thus, while the veteran 
bears some responsibility with regard to fault in this case, 
VA decidedly bears more fault in the creation of the 
overpayment at issue.

With regard to the other elements of equity and good 
conscience, three of these elements are not in the veteran's 
favor.  Given that the veteran's son was being paid Chapter 
35 benefits, the recovery of the overpayment would not defeat 
the purpose of paying benefits by nullifying the objective 
for which the benefits were intended, namely, payment of 
additional compensation on the basis of the veteran's son's 
educational pursuits.  Waiver of recovery of the overpayment 
would constitute an unjust enrichment to the veteran by 
essentially paying the same benefit twice.  The evidence does 
not show that the veteran incurred a legal obligation or 
changed his position to his detriment in reliance upon the 
receipt of VA benefits.

The last element of equity and good conscience is whether the 
veteran would suffer undue financial hardship if forced to 
repay the debt at issue.  Currently, the veteran's income is 
exceeded by his monthly expenses.  The Board notes that the 
veteran is paying significant debts which include credit card 
and automobile payments.  However, inasmuch as the veteran 
was largely without fault in the creation of the debt, and 
given his current financial status which shows that the 
veteran does not appear to have any real disposable income 
whatsoever, the Board finds that repayment of the debt would 
cause financial hardship to his family.

The Board finds that in weighing all of the elements of 
equity and good conscience, the elements of primary fault on 
the part of VA and financial hardship on the part of the 
veteran that would be caused by recoupment of the debt 
outweigh the elements which are not in the veteran's favor in 
this particular case.

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, recovery would be against equity and good 
conscience and waiver of recovery of the overpayment is 
warranted.


ORDER

Recovery of the overpayment of additional VA compensation 
benefits in the amount of $1,578.00 is waived


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals







